                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 GREAT-WEST FINANCIAL
 RETIRMENT PLAN SERVICES, LLC,

             Third-Party Plaintiff,
                                                               Case No. 17-2136-CM-GEB
             v.

 COMPUTER CONSULTING SERVICES OF
 AMERICA, INC. d/b/a CLIENTSOLV
 TECHNOLOGIES,

             Third-Party Defendant.


                                    MEMORANDUM AND ORDER

        This matter comes before the court on third-party defendant Computer Consulting Services of

America, Inc. d/b/a ClientSolv Technologies’ Motion for Judgment on Pleadings (Doc. 75) and third-

party plaintiff Great-West Financial Retirement Plan Services, LLC’s Motion for Judgment on the

Pleadings (Doc. 78). In dispute is whether third-party defendant is obligated under its agreement with

third-party plaintiff to indemnify third-party plaintiff for its cost of defending this action. For the reasons

below, the court grants third-party defendant’s motion and denies third-party plaintiff’s motion.

        I.        Background

        In 2006, third-party plaintiff entered into a contract with Corporate Employment Resources, Inc.

(“CoreStaff”) in which CoreStaff agreed to provide temporary workers to third-party plaintiff. On June

28, 2010, CoreStaff and third-party defendant entered into an agreement under which third-party

defendant agreed it would supply temporary workers to third-party plaintiff. In October 2015, third-

party defendant placed plaintiff Tom Pattison (“Pattison”) as a temporary employee with third-party

plaintiff.   Pattison and third-party defendant had an employment agreement which contained an

arbitration provision.    On March 2016, CoreStaff and third-party defendant entered into another




                                                     -1-
contractual agreement (“the agreement”) in which CoreStaff subcontracted its temporary services

provision to third-party defendant. Third-party plaintiff is an express third-party beneficiary to the

agreement.

         Third-party plaintiff terminated Pattison’s temporary employment on August 25, 2016. Pattison

then filed a petition against third-party plaintiff in Johnson County District Court on February 6, 2017,

alleging statutory and common law claims arising from his termination. The case was removed to this

court on March 3, 2017, and Pattison’s claims were dismissed on July 10, 2018.

         In response to Pattison’s petition, third-party plaintiff requested indemnification from third-party

defendant pursuant to the indemnification provision in the agreement. Despite the timely notifications,

third-party defendant rejected the demand for indemnification claiming that Pattison’s claims arose from

the “intentional misconduct” of third-party plaintiff—excluding them from the indemnification

provision set forth in the agreement. Third-party plaintiff renewed its demand for indemnification to

third-party defendant pursuant to the agreement. Third-party defendant again rejected this demand on

May 23, 2017. On July 7, 2017, third-party plaintiff filed its third-party complaint alleging breach of

contract for refusing to indemnify it in the action filed by Pattison. On September 21, 2018, third-party

defendant filed a third-party motion for judgment on pleadings arguing that the lawsuit arose out of

“intentional misconduct” by third-party plaintiff, rendering the indemnification clause unenforceable.

On October 12, 2018, third-party plaintiff filed an opposing motion for judgment on the pleadings,

claiming that third-party defendant breached their contractual obligations. Third-party plaintiff requests

relief in the form of fees, including costs for defense in the suit with Pattison, attorney’s fees, and court

costs.

         II.    Legal Standards




                                                     -2-
       When considering a Rule 12(c) motion for judgment on the pleadings, the court evaluates the

motion under the same standard as a Rule 12(b)(6) motion to dismiss. Turner v. City of Tulsa, 525 F.

App’x 771, 772 (10th Cir. 2013). Under Rule 12(b)(6), a court may dismiss a complaint for “failure to

state a claim upon which relief can be granted.” Rule 8(a)(2) states that a pleading must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” To withstand a motion to

dismiss under 12(b)(6), a complaint must contain “enough allegations of fact, taken as true, ‘to state a

claim to relief that is plausible on its face.’” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). A claim is plausible when “the

pleaded factual content allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). When the complaint contains

well-pleaded factual allegations, a court should “assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Id.

       “All well-pleaded facts, as distinguished from conclusory allegations, must be taken as true.”

Swanson v. Bixler, 750 F.2d 810, 813 (10th Cir. 1984); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1951

(2009). The court construes any reasonable inferences from these facts in favor of the plaintiff. Tal v.

Hogan, 453 F.3d 1244, 1252 (10th Cir. 2006). The issue in reviewing the sufficiency of a complaint is

not whether the plaintiff will prevail, but whether the plaintiff is entitled to offer evidence to support his

claims. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by Harlow v.

Fitzgerald, 457 U.S. 800 (1982).

       III.    Analysis

       At issue in the parties’ competing motions for judgment on the pleadings is whether third-party

defendant is obligated under its agreement with third-party plaintiff to indemnify third-party plaintiff for

the costs of defending this action. The relevant provision in the agreement states:




                                                        -3-
       [Third-party defendant] shall defend, indemnify and hold harmless [third-party plaintiff]
       and CORESTAFF from any and all claims, damages, suits, judgments, fines, settlements,
       or liabilities of any kind either CORESTAFF or [third-party plaintiff] may incur which
       are arising from or related to: . . . (b) any claim or suit asserted by any employee of [third-
       party defendant] against [third-party plaintiff] or CORESTAFF (except where such suit
       arises out of the intentional misconduct of CORESTAFF or [third-party plaintiff] . . . .

(Doc. 77-1, at 13.) The term “intentional misconduct” is not defined within the agreement. To resolve

the dispute, the court must determine whether third-party plaintiff’s alleged actions against Pattison were

intentional misconduct that fall outside the scope of the indemnification provision.

       It is undisputed that the agreement contains a choice of law provision that provides that the

agreement is to be interpreted and enforced under Colorado law. “Under Colorado law, indemnity

provisions are governed generally by the same rules of construction that govern other contract

provisions.” Five Rivers Ranch Cattle Feeding LLC v. KLA Env’t Srvs, Inc., No. 08-2185-EFM, 2010

WL 2609426, at *4 (D. Kan, June 25, 2010) (citing Mid Century Ins. Co. v. Gates Rubber Co., 43 P.3d

737, 739 (Colo. Ct. App. 2002)). Indemnity provisions, therefore, “are generally construed to effectuate

the parties’ intentions.” Id. To ascertain the parties’ intent, “the Court must apply the plain and generally

accepted meaning of the provision’s language and interpret the agreement in its entirety.” Id.

       Because the agreement does not define the term “intentional misconduct,” the court must give

the terms their “plain meaning according to common usage.” Allstate Ins. Co. v. Huizar, 52 P.3d 816,

819 (Colo. 2002). Courts may use recognized dictionary definitions when determining the plain and

ordinary meaning of words. Owners Ins. Co. v. Dakota Station II Condo. Ass’n Inc., 443 P.3d 47, 51

(Colo. 2019). Black’s Law Dictionary defines intentional as “done with the aim of carrying out the act.”

INTENTIONAL, Black’s Law Dictionary (11th ed. 2019). And misconduct is defined as “a dereliction

of duty; unlawful, dishonest, or improper behavior, esp. by someone in a position of authority or trust.”

MISCONDUCT, Black’s Law Dictionary (11th ed. 2019).                  According to the Merriam-Webster

Dictionary, intention is defined as “done by intention or design.” Merriam-Webster Dictionary,




                                                    -4-
https://www.merriam-webster.com/dictionary/intentional. Misconduct is defined as “mismanagement

especially of governmental or military responsibilities”; “intentional wrongdoing, specifically:

deliberate violation of a law or standard especially by a government official”; and “improper behavior,

adultery.” Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/misconduct.

       The court declines to adopt third-party plaintiff’s definition of misconduct, which would require

allegations of intentional law violations. This is only one part of Merriam-Webster’s definition of

misconduct, and nothing in the agreement indicates the parties intended for intentional misconduct to be

limited only to law violations. Instead, when considering these dictionary definitions as a whole,

intentional misconduct can be generally defined as deliberate wrongdoing or improper behavior.

       To determine whether third-party defendant had a duty to defend third-party plaintiff, the court

must look to the complaint to see if Pattison’s allegations against third-party plaintiff could be considered

intentional misconduct. See Cyprus v. Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294, 299 (Colo.

2003) (noting, “[w]e have long held that to determine whether a duty to defend exists, courts must look

no further than the four corners of the underlying complaint (the “four corners” or “complaint” rule.).

The Colorado Supreme Court has held that the complaint rule is “designed to cast a broad net in favor

of coverage.” Id. at 297 (discussing the duty to defend in the insurance indemnity context). The actual

liability of the party, however, is not to be considered when determining whether there is a duty to

defend. See Hecla Min. Co. v. New Hampshire Ins. Co., 811 P.2d 1083, 1089 (Colo. 1991).

       In his complaint against third-party plaintiff, Pattison alleged two claims related to his

termination—a violation of K.S.A.§ 44-1132 and common law retaliatory discharge.

       Under K.S.A. § 44-1132(a):

       An employer may not discharge or in any manner discriminate or retaliate against an
       employee who is a victim of domestic violence or a victim of sexual assault for taking
       time off from work to:




                                                    -5-
                (1) Obtain or attempt to obtain any relief, including, but not limited to, a
                temporary restraining order, restraining order or other injunctive relief to help
                ensure the health, safety or welfare of the victim or the victim’s child or children;
                (2) seek medical attention for injuries caused by domestic violence or sexual
                assault;
                (3) obtain services from a domestic violence shelter, domestic violence program
                or rape crisis center as a result of domestic violence or sexual assault; or
                (4) make court appearances in the aftermath of domestic violence or sexual
                assault.

This court has previously held that K.S.A. § 44-1132 does not provide a private cause of action. (Doc.

68, at 4.) But again, the actual liability of third-party plaintiff is irrelevant for the duty to defend analysis.

The court must determine, based on the allegations in the complaint, whether Pattison’s allegations

constitute intentional misconduct by third-party plaintiff.          K.S.A. § 44-1132 prohibits discharge,

discrimination, or retaliation against an employee who is a victim of domestic violence. In other

employment discrimination contexts, the plaintiff has the burden of “persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff . . . .” Reber v. Mel Falley, Inc., 683 P.2d

1229, 1231 (Kan. 1984) (discussing the McDonnell Douglas burden shifting framework for

discrimination claims.)

        And in regard to the retaliatory discharge claim, Kansas recognizes this tort as a limited exception

to the at-will employment doctrine. See Campbell v. Husky Hogs, L.L.C., 255 P.3d 1, 5 (Kan. 2011).

Retaliatory discharge claims are often recognized in circumstances where an employee is “discharged in

contravention of public policy.” Id. Kansas uses the same burden-shifting approach that is applied in

discrimination cases for analyzing retaliatory discharge claims. See Bracken v. Dixon Indus., Inc., 38

P.3d 679, 682 (Kan. 2002). If a plaintiff can establish a prima facie case of retaliatory discharge, it raises

“‘a rebuttable presumption of a retaliatory intent.’” Id.

        In his complaint, Pattison alleges that he—while an employee of third-party plaintiff—took time

off work because he was the victim of domestic violence. He claims third-party plaintiff terminated his




                                                       -6-
employment after law enforcement officers showed up at his place of work to discuss a domestic abuse

situation that had occurred at his residence. This conduct, he alleges, violates K.S.A. § 44-1132 and

third-party plaintiff is guilty of retaliatory discharge against him.

       The court believes that these allegations amount to intentional misconduct that relieves third-

party defendant from its duty to defend or indemnify under the agreement. A cursory review of the

claimed causes of action show that in Kansas, a party must act intentionally to be liable. And violations

of statutes or intentional torts fall within the definition of misconduct.

       The court is not persuaded by third-party plaintiff’s theories as to why its conduct was not

intentional. First, third-party plaintiff claims that it did not intend to cause the harm alleged by Pattison

and argues that several courts have held that in indemnification clause cases, the intentional act must

have an intended injury. See Hecla, 811 P.2d at 1088; Magnus, Inc. v. Diamond State Ins. Co., 545 F.

App’x 750, 753 (10th Cir. 2013). The cases cited by plaintiff are not similar enough to the facts of the

present case. Here, the court must determine whether third-party plaintiff’s conduct was intentional

misconduct, not whether an occurrence was an accident or non-accident for insurance coverage purposes.

Regardless, the court does not believe that third-party plaintiff could not have intended or expected the

damages alleged by Pattison. Employment termination naturally carries with it the damages alleged in

Pattison’s complaint.

       Further, third-party plaintiff argues that it could not have committed intentional misconduct

because it was not put on notice as required by K.S.A. § 44-1132 and that it could not have intentionally

committed any misconduct because at the time of Pattison’s termination, it was not established in Kansas

that it was unlawful to terminate an employee because he was the victim of domestic violence, as alleged

in the complaint. The court, however, believes these arguments go more toward the merits of Pattison’s




                                                     -7-
claims rather than whether his allegations establish that third-party plaintiff’s conduct was intentional

misconduct that would negate third-party defendant’s duty to defend or indemnify.

       The court would also note that third-party plaintiff raises concerns that if the court finds its

conduct falls outside the scope of the indemnification provision, this would undermine the purpose of

the provision, effectively rendering it worthless. In this case, however, the court believes that Pattison’s

two causes of action constitute a plain and generally accepted definition of intentional misconduct,

especially without further specificity and guidance within the agreement about the type of conduct that

is considered intentional misconduct.

       IT IS THEREFORE ORDERED that third-party defendant Computer Consulting Services of

America, Inc. d/b/a ClientSolv Technologies’ Motion for Judgment on Pleadings (Doc. 75) is granted.

       IT IS FURTHER ORDERED that third-party plaintiff Great-West Financial Retirement Plan

Services, LLC’s Motion for Judgment on the Pleadings (Doc. 78) is denied.

       This case is closed. The clerk of the court is ordered to enter judgment in favor of third-party

defendant and against third-party plaintiff.


       Dated August 23, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -8-
